Exhibit 12 FORD MOTOR COMPANY AND SUBSIDIARIES CALCULATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES (a) (in millions) 2009 2008 2007 2006 2005 Earnings Income/(Loss) before income taxes and cumulative effects of changes in accounting principles $ 3,026 $ (14,498 ) $ (3,857 ) $ (15,079 ) $ 1,054 Less: Equity in net (income)/loss of affiliated companies included in income/(loss) before income taxes (b) (151 ) (177 ) (412 ) (426 ) (303 ) Adjusted income/(loss) 2,875 (14,675 ) (4,269 ) (15,505 ) 751 Adjusted fixed charges (c) 7,291 10,403 11,649 9,325 9,091 Earnings/(Losses) $ 10,166 $ (4,272 ) $ 7,380 $ (6,180 ) $ 9,842 Combined Fixed Charges Interest expense (d) $ 6,858 $ 9,858 $ 11,089 $ 8,845 $ 8,484 Interest portion of rental expense (e) 261 325 348 329 514 Total combined fixed charges $ 7,119 $ 10,183 $ 11,437 $ 9,174 $ 8,998 Ratios Ratio of earnings to combined fixed charges 1.4 (f) (f) (f) 1.1 (a) Discontinued operations are excluded from all amounts.There were no preferred stock dividends in the periods displayed. (b) Excludes any impairments or writedowns that are included in Equity in net income/(loss) of affiliated companies shown on the statement of operations. (c) Combined fixed charges, as shown above, adjusted to exclude capitalized interest, and to include dividends from affiliated companies as well as amortization of capitalized interest.(Capitalized interest (in millions): 2009 - $29; 2008 - $53; 2007 - $51; 2006 - $58; 2005 - $67) (d) Includes interest, as shown on our statement of operations, plus capitalized interest. (e) One-third of all rental expense is deemed to be interest. (f) Earnings/(Losses) were inadequate to cover fixed interest charges by (in billions): 2008 — $14.5; 2007 — $4.1; 2006 — $15.4.
